Exhibit 10.1
(POLYONE LOGO) [l42353l4235300.gif]
THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE COMMON SHARES OF THE COMPANY ARE LISTED ON THE
NEW YORK STOCK EXCHANGE.
February 16, 2011
Attn: [____________]
PolyOne Corporation
POLYONE CORPORATION INCENTIVE AWARDS
Dear [_________________]:
               Subject to the terms and conditions of the 2010 Equity and
Performance Incentive Plan (the “Plan”) and this letter agreement (this
“Agreement”), the Compensation Committee of the Board of Directors (the
“Committee”) of PolyOne Corporation (“PolyOne”) has granted to you, as of
February 16, 2011, the following award(s) (collectively, the “Incentive
Awards”):

  •   Stock-Settled Stock Appreciation Rights (“SARs”) in respect of an
aggregate of [_____] common shares of PolyOne, having a par value of $0.01 per
share (the “Common Shares”). The price (the “Base Price”) to be used as the
basis for determining the Spread (as defined on Schedule A) upon exercise of the
SAR is $_____, the Market Value per Share on February 16, 2011. The SARs shall
become exercisable in accordance with the terms set forth on Schedule A attached
hereto.     •   [_____] restricted stock units (the “Restricted Stock Units”),
which shall become non-forfeitable in accordance with the terms set forth on
Schedule B attached hereto. Each Restricted Stock Unit shall represent one
hypothetical Common Share and shall at all times be equal in value to one Common
Share.     •   [_____] performance units (the “Performance Units”), with each
such Performance Unit being equal in value to $1.00, payment of which depends on
PolyOne’s performance as set forth on Schedule C attached hereto and in your
Statement of Performance Goals.

               A copy of the Plan is available for your review through the
Corporate Secretary’s office. Unless otherwise indicated, the capitalized terms
used in this Agreement (including the Schedules attached hereto) shall have the
same meanings as set forth in the Plan.

1.   Non-Assignability. The Incentive Awards are personal to you and are not
transferable by you other than by will or the laws of descent and distribution.
Any purported transfer or encumbrance in violation of the provisions of this
Section 1 shall be void, and the other party to any such purported transaction
shall not obtain any right to or interest in such Incentive Awards.

 



--------------------------------------------------------------------------------



 



2.   Adjustments. In the event of any change in the number of Common Shares by
reason of a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the number and class of
shares subject to outstanding Incentive Awards, the Base Price applicable to
outstanding SARs, and other value determinations, if any, applicable to
outstanding SARs will be adjusted. Such adjustment shall be made automatically
on the customary arithmetical basis in the case of any stock split, including a
stock split effected by means of a stock dividend, and in the case of any other
dividend paid in Common Shares. If any such transaction or event occurs, the
Committee may provide in substitution for outstanding Incentive Awards such
alternative consideration (including, without limitation, in the form of cash,
securities or other property) as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Incentive Awards subject to this Agreement. No adjustment provided for in this
Section 2 will require PolyOne to issue any fractional shares.   3.  
Miscellaneous.

  (a)   The contents of this Agreement are subject in all respects to the terms
and conditions of the Plan as approved by the Board and the shareholders of
PolyOne, which are controlling. The interpretation and construction by the Board
and/or the Committee of any provision of the Plan or this Agreement shall be
final and conclusive upon you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.     (b)   The grant of the Incentive Awards is
discretionary and will not be considered to be an employment contract or a part
of your terms and conditions of employment or of your salary or compensation.
Information about you and your participation in the Plan, including, without
limitation, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in PolyOne, and details of the
Incentive Awards or other entitlement to shares of stock awarded, cancelled,
exercised, vested, unvested or outstanding in your favor may be collected,
recorded, held, used and disclosed by PolyOne and any of its Subsidiaries and
any non-PolyOne entities engaged by PolyOne to provide services in connection
with this grant (a “Third Party Administrator”), for any purpose related to the
administration of the Plan. You understand that PolyOne and its Subsidiaries may
transfer such information to Third Party Administrators, regardless of whether
such Third Party Administrators are located within your country of residence,
the European Economic Area or in countries outside of the European Economic
Area, including the United States of America. You consent to the processing of
information relating to you and your participation in the Plan in any one or
more of the ways referred to above. This consent may be withdrawn at any time in
writing by sending a declaration of withdrawal to PolyOne’s chief human
resources officer.

2



--------------------------------------------------------------------------------



 



  (c)   Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto. The terms and
conditions of this Agreement may not be modified, amended or waived, except by
an instrument in writing signed by a duly authorized executive officer at
PolyOne. Notwithstanding the foregoing, no amendment shall adversely affect your
rights under this Agreement without your consent.     (d)   [It is a condition
to your receipt of the Incentive Awards that you execute and agree to the terms
of PolyOne’s current and applicable Employee Agreement (the “Employee
Agreement”). If you do not sign and return the Employee Agreement to PolyOne
Human Resources within 30 days of your receipt of this Grant of Incentive
Awards, this Grant of Incentive Awards and any rights to the Incentive Awards
will terminate and become null and void.]     [(d)/(e)]    By signing this
Agreement, you acknowledge that you have entered into an Employee Agreement
[(the “Employee Agreement”)] with PolyOne. You understand that, as set forth in
Paragraph 5 and Attachment A of the Employee Agreement, you have agreed not to
engage in certain prohibited practices in competition with PolyOne following the
termination of your employment (hereinafter referred to as the “Covenant Not to
Compete”). You further acknowledge that as consideration for entering into the
Covenant Not to Compete, PolyOne is providing you the opportunity to participate
in PolyOne’s long-term incentive plan and receive the award set forth in this
Agreement. You understand that eligibility for participation in the long-term
incentive plan was conditioned upon entering into the Covenant Not to Compete.
You further understand and acknowledge that you would have been ineligible to
participate in the long-term incentive plan and receive this award had you
decided not to agree to the Covenant Not to Compete. You understand that the
acknowledgment contained in this sub-section is a part of the Employee Agreement
and is to be interpreted in a manner consistent with its terms.

4.   Notice. All notices under this Agreement to PolyOne must be delivered
personally or mailed to PolyOne Corporation at PolyOne Center, Avon Lake, Ohio
44012, Attention: Corporate Secretary. PolyOne’s address may be changed at any
time by written notice of such change to you. Also, all notices under this
Agreement to you will be delivered personally or mailed to you at your address
as shown from time to time in PolyOne’s records.   5.   Compliance with
Section 409A of the Code.

  (a)   To the extent applicable, it is intended that this Agreement (including
the Schedules attached hereto) and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to you. This Agreement and the Plan
shall be administered in a manner consistent with this intent.

3



--------------------------------------------------------------------------------



 



  (b)   Reference to Section 409A of the Code will also include any regulations
or other formal guidance promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.

6.   Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.   7.   Severability. If one or more
of the provisions of this Agreement (including the Schedules attached hereto) is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

          This Agreement (including the Schedules attached hereto and the
Statement of Performance Goals), and the terms and conditions of the Plan, shall
bind, and inure to the benefit of you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.

            Very Truly Yours,

POLYONE CORPORATION
      By:           Kenneth M. Smith, Senior Vice President,         Chief
Information and Human Resources Officer     

Accepted:
______________________
_________________ (Date)

4



--------------------------------------------------------------------------------



 



SCHEDULE A – SARs

1.   Vesting and Exercise of SARs.

  (a)   Subject to the provisions of the Plan and the Agreement (including this
Schedule A), the SARs will expire on February 16, 2021 and shall be exercisable
on or before February 16, 2021. Subject to Sections 2 and 3 of this Schedule A,
vesting of the SARs will occur as follows, provided that you have been in the
continuous employ of PolyOne or a Subsidiary on each such vesting date specified
below (except as provided in Section 3(ii) of this Schedule A):

  •   One-third of the SARs will vest on February 16, 2012;     •   One-third of
the SARs will vest on February 16, 2013; and     •   The remaining one-third of
the SARs will vest on February 16, 2014.

  (b)   The SARs may be exercised as provided in Section 1(b) of this Schedule A
as to all or any of the SARs that are exercisable in accordance with this
Schedule A, as long as each exercise covers the lesser of the number of fully
vested SARs or 1,000 SARs. To exercise the SARs, you must submit an SAR Exercise
Form to PolyOne signed by you stating the number of SARs you are exercising at
that time and certifying that you are in compliance with the terms and
conditions of the Plan. PolyOne will then issue you the number of Common Shares
determined under Section 1(c) of this Schedule A.     (c)   The number of Common
Shares to be issued will be determined by calculating (i) the difference between
the Market Value per Share on the date of exercise and the Base Price (the
“Spread”); (ii) multiplied by the number of SARs exercised; (iii) less any
withholding taxes (federal, state, local or foreign taxes) PolyOne determines
are to be withheld in accordance with the Plan and with applicable law. The
result of this calculation will then be divided by the Market Value per Share on
the date of exercise to determine the number of Common Shares to be issued,
rounded down to the nearest whole share. In no event will you be entitled to
acquire a fraction of one Common Share pursuant to this Schedule A.     (d)  
Unless otherwise determined by the Board and so long as it does not violate
applicable law, if, on February 16, 2021, (i) the Market Value per Share exceeds
the Base Price, (ii) any SARs remain unexercised, and (iii) the SARs have not
expired, any SARs that remain unexercised will be deemed to have been exercised
by you on such date. In such event, PolyOne will issue you a number of Common
Shares in accordance with Section 1(c) of this Schedule A.     (e)   The SARs
are exercisable during your lifetime only by you or by your guardian or legal
representative.

A-1



--------------------------------------------------------------------------------



 



2.   Vesting Upon a Change of Control. If a Change of Control occurs during the
term of the SARs, the SARs, to the extent not previously fully exercisable, will
become immediately exercisable in full.   3.   Retirement, Disability or Death.
If your employment with PolyOne or a Subsidiary terminates before the expiration
of the SARs due to (a) retirement at age 55 or older with at least 10 years of
service, (b) retirement at age 58 or older with at least 5 years of service,
(c) permanent and total disability (as defined under the relevant disability
plan or program of PolyOne or a Subsidiary in which you then participate) or
(d) death, then:

  (i)   Any SARs that have vested prior to the date of the termination of your
employment as provided in Section 1(a) above, but have not been exercised as of
the time of the termination of your employment, may be exercised in whole or in
part, for the remainder of their term, but in no event beyond February 16, 2021,
after which, subject to Section 1(d) of this Schedule A, such SARs will
terminate; and     (ii)   A pro-rata portion of any SARs that remain unvested as
of the time of the termination of your employment will vest, based on the number
of days that you were employed by PolyOne or a Subsidiary during the period
commencing on the February 17th immediately preceding the date of the
termination of your employment and ending on February 16, 2014. You or your
executor or administrator, as the case may be, will be entitled to exercise, in
whole or in part, such vested SARs for the remainder of their term, but in no
event beyond February 16, 2021, after which, subject to Section 1(d) of this
Schedule A, such SARs will terminate.

4.   Termination Following Change of Control.

  (a)   Subject to Section 1(d) of this Schedule A, if your employment with
PolyOne or a Subsidiary terminates within one year following a Change of Control
because (i) your employment is involuntarily terminated without “Cause” (as
defined below), or (ii) you terminate your employment for “Good Reason” (as
defined below), notwithstanding anything herein to the contrary, the SARs may be
exercised in whole or in part at any time and from time to time for the
remainder of their term, but in no event beyond February 16, 2021, after which
the SARs will terminate.     (b)   For purposes of Section 4(a) above:

  (i)   If you are a party to a Management Continuity Agreement, “Cause” shall
mean “Cause” and “Good Reason” shall mean “Good Reason,” each as defined in your
Management Continuity Agreement;     (ii)   If you are not a party to a
Management Continuity Agreement, “Cause” shall mean: (A) the willful and
continued failure by you to substantially perform your duties with PolyOne or a
Subsidiary, which failure causes material and demonstrable injury to PolyOne or
a Subsidiary (other than any such failure resulting from your incapacity due to
physical or mental

A-2



--------------------------------------------------------------------------------



 



      illness), after a demand for substantial performance is delivered to you
by PolyOne or a Subsidiary which specifically identifies the manner in which you
have not substantially performed your duties, and after you have been given a
period (hereinafter known as the “Cure Period”) of at least thirty (30) days to
correct your performance, or (B) the willful engaging by you in other gross
misconduct materially and demonstrably injurious to PolyOne or a Subsidiary. For
purposes of this Section 4(b)(ii) of this Schedule A, no act, or failure to act,
on your part shall be considered “willful” unless conclusively demonstrated to
have been done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interests of
PolyOne or a Subsidiary; and     (iii)   If you are not a party to a Management
Continuity Agreement, “Good Reason” shall mean, without your express written
consent: (A) your permanent assignment to a new work location that would either
increase your routine one-way commute by fifty (50) or more miles, measured by
the shortest commonly traveled routes between your then-current residence and
new reporting or work location, or make your routine one-way commute sixty
(60) or more miles, or (B) a reduction in your base salary, target annual
incentive amount or employer-provided benefits, if immediately after the
reduction the aggregate total of your base salary, target annual incentive
amount and value of employer-provided benefits is less than eighty percent (80%)
of the aggregate total of your salary, target annual incentive amount and the
value of employer-provided benefits immediately prior to the Change of Control.

5.   Other Termination. Subject to Section 1(d) of this Schedule A, if your
employment with PolyOne or a Subsidiary terminates before the expiration of the
SARs for any reason other than as set forth in Sections 3 or 4 above, the SARs
that are exercisable shall be limited to the number of SARs that could have been
exercised under Section 1 above at the time of your termination of employment
and shall terminate as to the remaining SARs and may be exercised as to such
limited number of SARs at any time within ninety (90) days of your termination
of employment, but in no event beyond February 16, 2021, after which the SARs
will terminate.

A-3



--------------------------------------------------------------------------------



 



SCHEDULE B – Restricted Stock Units

1.   Vesting of Restricted Stock Units.

  (a)   Subject to the provisions of the Plan and the Agreement (including this
Schedule B) and provided that you have been in the continuous employ of PolyOne
or a Subsidiary from February 16, 2011 until February 16, 2014 (the “Restriction
Period”), the Restricted Stock Units shall become non-forfeitable on
February 16, 2014 (the “Vesting Date”).     (b)   Notwithstanding the provisions
of Section 1(a) of this Schedule B, (i) all of the Restricted Stock Units shall
immediately become non-forfeitable if a Change of Control occurs, and (ii) a
pro-rata portion of the Restricted Stock Units shall immediately become
non-forfeitable if your employment terminates prior to February 16, 2014 due to
(A) your retirement at age 55 or older with at least 10 years of service,
(B) your retirement at age 58 or older with at least 5 years of service,
(C) your permanent and total disability (as defined under the relevant
disability plan or program of PolyOne or a Subsidiary in which you then
participate), or (D) your death, such proration to be based on the portion of
the Restriction Period during which you were employed by PolyOne or a
Subsidiary, and the remaining portion will be forfeited.

2.   Other Termination. If your employment with PolyOne or a Subsidiary
terminates before the Vesting Date for any reason other than as set forth in
Section 1(b)(ii) of this Schedule B and before a Change of Control, the
Restricted Stock Units will be forfeited.   3.   Payment of Restricted Stock
Units.

  (a)   The Restricted Stock Units that have become non-forfeitable pursuant to
Section 1 of this Schedule B will be paid in Common Shares transferred to you
within 10 business days following the Vesting Date, provided, however, that,
subject to Section 3(b) of this Schedule B, (i) in the event a Change of Control
occurs prior to the Vesting Date or (ii) in the event your employment terminates
on account of the reasons set forth in Section 1(b)(ii) of this Schedule B prior
to the Vesting Date, the Restricted Stock Units will be paid within 10 business
days following such Change of Control or the date of the termination of your
employment, whichever applies. If PolyOne determines that it is required to
withhold any federal, state, local or foreign taxes from any payment, PolyOne
will withhold Common Shares with a Market Value per Share equal to the amount of
these taxes from the payment.     (b)   If the event triggering the right to
payment under Section 3(a) of this Schedule B does not constitute a permitted
distribution event under Section 409A(a)(2) of the Code, then notwithstanding
anything herein to the contrary, the payment of Common Shares will be made to
you, to the extent necessary to comply with Section 409A of the Code, on the
earliest of (i) your “separation from service”

B-1



--------------------------------------------------------------------------------



 



      with PolyOne or a Subsidiary (determined in accordance with Section 409A)
that occurs after the event giving rise to payment; (ii) the Vesting Date; or
(iii) your death. In addition, if you are a “key employee” as determined
pursuant to procedures adopted by PolyOne in compliance with Section 409A of the
Code and any payment of Common Shares made pursuant to this Schedule B is
considered to be a “deferral of compensation” (as such phrase is defined for
purposes of Section 409A of the Code) that is payable upon your “separation from
service” (within the meaning of Section 409A of the Code), then the payment date
for such payment shall be the date that is the tenth business day of the seventh
month after the date of your “separation from service” with PolyOne or a
Subsidiary (determined in accordance with Section 409A of the Code).

4.   Dividend, Voting and Other Rights. You shall have no rights of ownership in
the Restricted Stock Units and shall have no right to vote them until the date
on which the Restricted Stock Units are transferred to you pursuant to Section 3
of this Schedule B. While the Restricted Stock Units are still outstanding, on
the date that PolyOne pays a cash dividend to holders of Common Shares
generally, you shall be entitled to a number of additional whole Restricted
Stock Units determined by dividing (a) the product of (i) the dollar amount of
the cash dividend paid per Common Share on such date and (ii) the total number
of Restricted Stock Units (including dividend equivalents paid thereon)
previously credited to you as of such date, by (b) the Market Value per Share on
such date. Such dividend equivalents shall be subject to the same terms and
conditions and shall be settled or forfeited in the same manner and at the same
time as the Restricted Stock Units to which the dividend equivalents were
credited.

B-2



--------------------------------------------------------------------------------



 



SCHEDULE C — Performance Units

1.   Performance Units.

  (a)   Subject to the provisions of the Plan and the Agreement (including this
Schedule C), your right to receive all or any portion of the Performance Units
will be contingent upon the achievement of certain management objectives (the
“Management Objectives”), as set forth in your Statement of Performance Goals.
The achievement of the Management Objectives will be measured during the period
from January 1, 2011 through December 31, 2013 (the “Performance Period”).    
(b)   The Management Objectives for the Performance Period will be based solely
on achievement of performance goals relating to PolyOne’s Earnings per Share
(“EPS”), as defined in your Statement of Performance Goals.

2.   Earning of Performance Units.

  (a)   The Performance Units shall be earned as follows:

  (i)   If, upon the conclusion of the Performance Period, EPS equals or exceeds
the threshold level, but is less than the 100% target level, as set forth in the
Performance Matrix contained in your Statement of Performance Goals, a
proportionate number of the Performance Units shall become earned, as determined
by mathematical interpolation and rounded up to the nearest whole unit.     (ii)
  If, upon the conclusion of the Performance Period, EPS equals or exceeds the
100% target level, but is less than the maximum level, as set forth in the
Performance Matrix contained in your Statement of Performance Goals, a
proportionate number of the Performance Units shall become earned, as determined
by mathematical interpolation and rounded up to the nearest whole unit.    
(iii)   If, upon the conclusion of the Performance Period, EPS equals or exceeds
the maximum level, as set forth in the Performance Matrix contained in your
Statement of Performance Goals, 200% of the Performance Units shall become
earned.

  (b)   In no event shall any Performance Units become earned if actual
performance falls below the threshold level for EPS or if the Board does not
certify that the Management Objectives have been satisfied.     (c)   If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of PolyOne, the manner in which it conducts
business or other events or circumstances render the Management Objectives to

C-1



--------------------------------------------------------------------------------



 



      be unsuitable, the Committee may modify such Management Objectives or the
related levels of achievement, in whole or in part, as the Committee deems
appropriate; provided, however, that no such action will be made in the case of
a Covered Employee where such action may result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.     (d)  
Subject to the provisions of Sections 3 and 4 of this Schedule C, your right to
receive any Performance Units is contingent upon your remaining in the
continuous employ of PolyOne or a Subsidiary through the payment date, which
shall be a date in 2014 determined by the Board and shall occur no later than
March 15, 2014 (the “Payment Date”). For awards to Covered Employees, the
Committee shall only have the ability and authority to reduce, but not increase,
the amount of Performance Units that become earned hereunder.

3.   Change of Control. Subject to Section 6,

  (a)   if a Change of Control occurs prior to the end of the Performance
Period, PolyOne shall pay to you 100% of the Performance Units as soon as
administratively practicable after, but in all events no later than 30 days
following, the Change of Control; and     (b)   if a Change of Control occurs
after the end of the Performance Period but on or prior to the Payment Date,
PolyOne shall pay to you the actual number of Performance Units earned pursuant
to Section 2(a) of this Schedule C as soon as administratively practicable
after, but in all events no later than 30 days following, the Change of Control.

4.   Retirement, Disability or Death. Subject to Section 6 of this Schedule C,
if your employment with PolyOne or a Subsidiary terminates prior to the Payment
Date due to (a) retirement at age 55 or older with at least 10 years of service,
(b) retirement at age 58 or older with at least 5 years of service,
(c) permanent and total disability (as defined under the relevant disability
plan or program of PolyOne or a Subsidiary in which you then participate) or
(d) death, PolyOne shall pay to you or your executor or administrator, as the
case may be, a pro-rata portion of the actual number of Performance Units earned
pursuant to Section 2(a) of this Schedule C, with such proration to be based on
the portion of the Performance Period during which you were employed by PolyOne
or a Subsidiary, on the Payment Date.   5.   Other Termination. If your
employment with PolyOne or a Subsidiary terminates before the Payment Date for
any reason other than as set forth in Section 4 above and before a Change of
Control, the Performance Units will be forfeited.   6.   Payment of Performance
Units.

  (a)   Payment of any Performance Units that become earned as set forth herein
will be made in the form of cash. The amount of the cash payment to be made
shall be determined by multiplying (i) the number of Performance Units earned
pursuant to Sections 2, 3 or 4 above by (ii) $1.00. Except as provided in
Sections 3 and

C-2



--------------------------------------------------------------------------------



 



      6(b) of this Schedule C, payment will be made on the Payment Date. If
PolyOne determines that it is required to withhold any federal, state, local or
foreign taxes from any payment, PolyOne will withhold the amount of these taxes
from the payment.     (b)   If the event triggering the right to payment under
Section 3 or 4 above does not constitute a permitted distribution event under
Section 409A(a)(2) of the Code, then notwithstanding anything herein to the
contrary, the cash payment will be made to you, to the extent necessary to
comply with Section 409A of the Code, on the earliest of (i) your “separation
from service” with PolyOne or a Subsidiary (determined in accordance with
Section 409A) that occurs after the event giving rise to payment; (ii) the
Payment Date; or (iii) your death. In addition, if you are a “key employee” as
determined pursuant to procedures adopted by PolyOne in compliance with
Section 409A of the Code and any payment made pursuant to this Schedule C is
considered to be a “deferral of compensation” (as such phrase is defined for
purposes of Section 409A of the Code) that is payable upon your “separation from
service” (within the meaning of Section 409A of the Code), then the payment date
for such payment shall be the date that is the tenth business day of the seventh
month after the date of your “separation from service” with PolyOne or a
Subsidiary (determined in accordance with Section 409A of the Code).

C-3